On Application fob Rehearing.
Spencer, J.
As stated in our previous opinions in this case, Sarah. ¶. Bowman enjoined the execution of a judgment against her. There *1026was judgment against her, dissolving the injunction with damages against her and the surety on her bond in solido. Mrs. Bowman appealed by motion, in open court. Her surety appealed by petition and citation. On motion we dismissed Mrs. Bowman’s appeal, but maintained that of the surety, so that Mrs. Bowman is no longer before us as appellant, since her appeal has been dismissed. She appears only," then, as appellee in the surety’s appeal. As between her, therefore, and the other appellees, we can not correct the judgment. See 15 A. 433 ; C. P. 890; 28 A. 99, 455. Our decree, therefore, so far as it annuls and reverses the judgment of the lower court as to Mrs. Bowman, is erroneous, and must be limited in its effects to the surety only.
The rehearing is granted. ,